1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    PEGGY SASSO, Bar #228906
     Assistant Federal Defender
3    Designated Counsel for Service
     2300 Tulare Street, Suite 330
4    Fresno, California 93721-2226
     Telephone: (559) 487-5561
5
     Attorney for Defendant-Petitioner
6    REYNALDO VILLALOBOS
7
8                             IN THE UNITED STATES DISTRICT COURT
9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                      No. 1:19-cr-00172 DAD-BAM
12                   Plaintiff,                      SEALING ORDER
13           vs.
14   REYNALDO VILLALOBOS,
15                  Defendant.                      JUDGE: Dale A. Drozd
16
17          GOOD CAUSE APPEARING, it is HEREBY ORDERED that Defendant Villalobos’
18   Sentencing Memorandum, with the exception of section I, and Exhibits A through H in this case
19   shall be filed under seal until further order of the court as they contain confidential information
20   concerning court proceedings involving minor children as well as confidential medical records.
21
     IT IS SO ORDERED.
22
23      Dated:     October 31, 2019
                                                        UNITED STATES DISTRICT JUDGE
24
25
26
27
28
